PER CURIAM.
We affirm that part of the final judgment that awarded appellees damages, prejudgment interest and costs. We also affirm the trial court’s judgment in favor of appellant for appellees’ pro rata share of the electric bill. However, we reverse that part of the judgment that directs appellees to replace the “lawn jockey” which was the subject of Count II of appellant’s counterclaim. Appellant sought damages but made no claim for equitable relief that would support the trial court’s order directing appellees to replace the “lawn jockey.”
Accordingly, we affirm the final judgment in all respects except that we reverse that part of the final judgment that directs appellees to replace the “lawn jockey.” We remand this cause to the trial court with instructions to conduct such further proceedings as may be necessary to establish the reasonable value of the “lawn jockey” and to award that amount as a setoff against the judgment in favor of appellees.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
GLICKSTEIN, DELL and GUNTHER, JJ., concur.